Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-35, 40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemtob (US7478129).

As to claim 32, Chemtob shows:
A method for depicting active communication session information, the method comprising:
a first participant attempting to establish a communication session with a second participant (col. 28, l. 33-39; col. 14, l. 48-53) (e.g., establishing a virtual office meeting space with directional arrows indicating the direction of communication between a first and second participant), 

displaying a depiction of the active communication session to the first participant (col. 16, l. 58-67) (e.g., displaying interaction matrix to Susan);
displaying one or more options for the first participant to communicate with the second participant (col. 16, l. 58-67) (e.g., Susan may respond by clicking on an item in the response matrix and then clicking on the box of the selected recipient); and 
receiving a selection of one of the one or more options (col. 16, l. 58-67) (e.g., by clicking on Mary’s box an arrow is displayed with the words “me too”).

As to claim 33, Chemtob shows:
The method of claim 32, wherein the one or more options includes at least one of:
sending an instant message (IM) to the second participant, sending an email to the second participant, and/or joining the active communication session with the second participant(col. 16, l. 58-67) (e.g., by clicking on Mary’s box an arrow is displayed with the words “me too”; this is an example of instant messaging).

As to claim 34, Chemtob shows:
The method of claim 32, wherein the depiction of the active communication session displayed to the first participant indicates one or more other participants of the active communication session with the second participant (fig. 5b, Mary is active with one or more participants).

As to claim 35, Chemtob shows:


As to claim 40, Chemtob shows:
The method of claim 32, wherein the active communication session comprises a conference call (col. 22, l. 13-37).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.


Claims 21, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fhurmann et al. (US20090248709, Fuhrmann) in view of Chemtob (US7478129).

As to claim 21:
Fuhrmann shows a method for managing trusted relationships in communication sessions, the method comprising:
presenting a first graphical metaphor representing a trusted relationship between a first participant and a second participant in a first communication session (¶ [0019], [0021], [0030], [0037]) (e.g., the weight of the edges may represent a chat, email or telephone communication, as well as a measure of friendship among entities; entities may reasonably be interpreted as people);
determining a first bi-directional link between the first participant and the second participant, 
wherein trusted information is exchanged via the bi-directional link (¶ [0034]) (e.g., a presence map may be generated based on detected level of activity for one or more entities in a certain location; 
and displaying a depiction of the first bi-directional link (¶ [0034]) (e.g., a presence map may be generated that indicates level, type, and other factors of interaction among entities to a researcher or analyst).
Fuhrmann fails to specifically show: establishing the first bi-directional link ; displaying the depiction of the first bi-directional link to at least one of the first participant or the second participant.
In the same field of invention, Chemtob teaches: providing group interaction via comunitaiton networks. Chemtob further teaches:  establishing a first bi-directional link between the first participant and the second participant, wherein trusted information is exchanged via the bi-directional link;
and displaying a depiction of the first bi-directional link to at least one of the first participant or the second participant (col. 28, l. 33-39; col. 14, l. 48-53) (e.g., establishing a virtual office meeting space with directional arrows indicating the direction of communication).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Fuhrmann and Chemtob at the time that the invention was made, to have combined the teachings of Chemtob with the method as taught by Fuhrmann. 
One would have been motivated to make such combination because a way to attend meetings while allowing users to stay at their workstations would have been obtained and desired, as expressly taught by Chemtob (column 9, lines 36-43).

As to claim 22, Chemtob further teaches:

One would have been motivated to make such combination because a way to attend meetings while allowing users to stay at their workstations would have been obtained and desired, as expressly taught by Chemtob (column 9, lines 36-43).

Claims 24-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fhurmann et al. (US20090248709, Fuhrmann) in view of Chemtob (US7478129), further in view of Brewer et al. (US20080148156, Brewer).

As to claim 24-28, 30:
Fuhrmann, Chemtob shows a method substantially as claimed, as specified above. 
Fuhrmann further teaches: wherein the different levels of trust are depicted using different line thicknesses, and wherein a thin line indicates an untrusted relationship (¶ [0028]) (e.g., if the entity represented by node 110 does not visit the entity represented by node 120 (at node 130 representing, for example, a house owned by node 120), as frequently, then the weight of edge C connecting node 110 to node 130 may be reduced).
Fuhrmann, Chemtob fail to specifically show: 
wherein different levels of trust correspond with different levels of access to the trusted information;
wherein a higher level of trust corresponds with a higher level of access to the trusted information;
wherein the depiction of the bidirectional link signifies a level of trust associated with the trusted relationship between the first participant and the second participant;

presenting a graphical metaphor representing a trusted relationship between the first participant and a third participant in the first communication session;
establishing a second bi-directional link between the first participant and the third participant, wherein second trusted information is exchanged via the second bi-directional link;
and displaying a depiction of the second bi-directional link to at least one of the first participant or the third participant.
In the same field of invention, Brewer teaches: a community network navigation. Brewer further teaches: wherein different levels of trust correspond with different levels of access to the trusted information (¶ fig. 4, [0035]) (e.g., private vs public communications indicate different levels of trust);
wherein a higher level of trust corresponding with a higher level of access to the trusted information (¶ fig. 4, [0035]);
wherein the depiction of the bidirectional link signifies a level of trust associated with the trusted relationship between the first participant and the second participant (¶ fig. 4, [0036]) (e.g. any types of representations may be used with respect to the nodes 204 and connection lines 206 and 212);
wherein the different levels of trust are depicted using different colors, and wherein a red line indicates an untrusted relationship (¶ fig. 4, [0036]) (e.g., a red connection line may indicate that the associated participants have not communicated previously);
presenting a graphical metaphor representing a trusted relationship between the first participant and a third participant in the first communication session; establishing a second bi-directional link between the first participant and the third participant, wherein second trusted information is exchanged via the second bi-directional link; and displaying a depiction of the second bi-directional link to at least one of the first participant or the third participant (figs. 2-4).

One would have been motivated to make such combination because a way to enable a sending party to visualize and interact with a network of participants having different communication capabilities would have been obtained and desired, as expressly taught by Brewer (¶ [0002]).

As to claim 29:
Fuhrmann, Chemtob show a method substantially as claimed, as specified above. 
Fuhrmann, Chemtob fail to specifically show: wherein the trusted information includes at least one of: a personal phone number, a personal email address, or a bank account number.
In the same field of invention, Brewer teaches: a community network navigation. Brewer further teaches: wherein the trusted information includes at least one of: a private information (¶ [0047]).
Fuhrmann, Chemtob, Brewer fail to specifically show that the private information is at least one of: a personal phone number, a personal email address, or a bank account number.
However these differences are only found in the nonfunctional descriptive material and do not alter how the display functions (i.e., the descriptive material does not reconfigure the display).  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the private information is at least one of: a personal phone number, a personal email address, or a bank account number because such data does not alter how the display functions 

As to claim 31, Chemtob further shows:
The method of claim 30, wherein a level of trust between the first participant and the second participant is different than a level of trust between the second participant and the third participant(col. 15, l. 22-30) (e.g., sending or receiving a hidden message implies a higher level of trust).
One would have been motivated to make such combination because a way to attend meetings while allowing users to stay at their workstations would have been obtained and desired, as expressly taught by Chemtob (column 9, lines 36-43).

Claims 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chemtob (US7478129) in view of Brewer et al. (US20080148156, Brewer).

As to claim 36:
Chemtob shows a method substantially as claimed, as specified above. 
Chemtob fails to specifically show: wherein the least one trust level is depicted using one or more colors, and wherein a red line indicates an untrusted relationship.
In the same field of invention, Brewer teaches: a community network navigation. Brewer further teaches: at least one trust level being depicted using one or more colors, and wherein a red line indicates an untrusted relationship (¶ fig. 4, [0036]) (e.g., a red connection line may indicate that the associated participants have not communicated previously).

One would have been motivated to make such combination because a way to enable a sending party to visualize and interact with a network of participants having different communication capabilities would have been obtained and desired, as expressly taught by Brewer (¶ [0002]).

Claims 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chemtob (US7478129) in view of Fhurmann et al. (US20090248709, Fuhrmann).

As to claim 37:
Chemtob shows a method substantially as claimed, as specified above. 
Chemtob fails to specifically show: wherein the least one trust level is depicted using a thickness of a line between the second participant and the other participant, and wherein a thin line indicates an untrusted relationship;
In the same field of invention, Fuhrmann teaches: evaluating assocations among entities. Fuhrmann further teaches: at least one trust level being depicted using a thickness of a line between the second participant and the other participant, and wherein a thin line indicates an untrusted relationship (¶ [0028]) (e.g., if the entity represented by node 110 does not visit the entity represented by node 120 (at node 130 representing, for example, a house owned by node 120), as frequently, then the weight of edge C connecting node 110 to node 130 may be reduced).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Chemtob and Fuhrmann before the effective filing date of the invention, to have combined the teachings of Fuhrmann with the method as taught by, Chemtob. 
.

Claims 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fhurmann et al. (US20090248709, Fuhrmann) in view of Chemtob (US7478129), further in view of Gingras et al. (US20100180212, Gingras).

As to claim 23:
Fuhrmann, Chemtob show a method substantially as claimed, as specified above. 
Fuhrmann, Chemtob fail to specifically show: further comprising: negotiating a calendar event between the first participant and the second participant via the bidirectional link based on the calendar information.
In the same field of invention, Gingras teaches: sharing calendar information. Gingras further teaches: further comprising: negotiating a calendar event between the first participant and the second participant via the bidirectional link based on the calendar information (¶ [0115]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Fuhrmann, Chemtob and Gingras before the effective filing date of the invention, to have combined the teachings of Gingras with the method as taught by Fuhrmann, Chemtob. 
One would have been motivated to make such combination because a way to seamlessly enable users to integrate and share calendar data would have been obtained and desired, as expressly taught by Gingras (¶ [0005]).

s 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chemtob (US7478129) in view of Fhurmann et al. (US20090248709, Fuhrmann), further in view of Gingras et al. (US20100180212, Gingras).

As to claim 39:
Chemtob, Fuhrmann show a method substantially as claimed, as specified above. 
Chemtob, Fuhrmann fail to specifically show: further comprising: scheduling a communication session between the first participant and the second participant at the at least one time when the second participant is available.
In the same field of invention, Gingras teaches: sharing calendar information. Gingras further teaches: scheduling a communication session between the first participant and the second participant at the at least one time when the second participant is available (¶ [0115]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Chemtob, Fuhrmann and Gingras before the effective filing date of the invention, to have combined the teachings of Gingras with the method as taught by Chemtob, Fuhrmann. 
One would have been motivated to make such combination because a way to seamlessly enable users to integrate and share calendar data would have been obtained and desired, as expressly taught by Gingras (¶ [0005]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobrosly et al. 			[U.S. 20040258222]
Ni. 				[U.S. 20050151836]
Mahesh			[U.S. 20060235716]
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        11/11/2021